DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chun-Ming Shih on 04/21/202.
	The application has been amended as follows:
	1. (Currently Amended) A water-cooled pressurized distributive heat dissipation system for a rack, which is used for dissipating heat of servers in the rack, wherein the servers are fixed in the rack in a ranging direction, comprising:

	branch modules, separately corresponding to the servers, each having a branch pump and at least one water block in a corresponding one of the servers, and the branch pump of each branch module is located between the distributing duct and the servers;
	a converging duct connecting to the water blocks in the ranging direction; and
a main pump driving a working fluid in the water tank to flow toward the distributing duct,
	wherein the water block of each branch module is multiple in number, and a first water and a second water block are connected with a same branch pump, the first water block is disposed in a first server and the second water block
is disposed in a second server.

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed, and claim 4 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 

wherein the servers are fixed in the rack in a ranging direction, comprising:
	a water tank having a distributing duct;
	branch modules, separately corresponding to the servers, each having a branch pump and at least one water block in a corresponding one of the servers, and the branch pump of each branch module is located between the distributing duct and the water block the servers;
a converging duct connecting to the water blocks in the ranging direction; and
a main pump driving a working fluid in the water tank to flow toward the distributing duct,
	wherein the water block of each branch module is multiple in number, and a first water and a second water block are connected with a same branch pump, the first water block is disposed in a first server and the second water block is disposed in a second server. 

Prior arts, Ota, Avery, Ross and Bonnin disclose related structural elements for liquid cooling system for servers, but none of the references either alone or in combination teaches or fairly suggests or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835